        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 1 of 50




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA


                                          :
Lamplighter Village Apartments LLLP, 1023 :
Grand Avenue LLC, 1708 and 1712 Grand :
Avenue LLC, 1947 Grand Avenue LLC, 231 :
Dayton Avenue LLC, 707 and 711 Grand :
Avenue LLC, Alton-SHN, LLC, Alton-NFLP, :
LLC, and Alton-HRG, LLC, Highland Ridge, :
LLLP, Lucas Goring, Madison LLC, :
Minnehaha Avenue Apartments, LLC, Oaks :
Union Depot LLC, Oxford Apartments LLC, :
Plaza, LLLP, Rockwood Place, LP, :
Wellington-NFLP, LLC, Wellington-PFP, :
LLC, Wellington-SHN, LLC, Woodstone :
Limited Partnership, and Yea Thao,        :
                                          :
                                              CIVIL ACTION NO. ______
                          Plaintiffs,     :
                                          :
                                              COMPLAINT FOR
      v.                                  :
                                              DECLARATORY AND
                                          :
                                              INJUNCTIVE RELIEF
CITY OF ST. PAUL,                         :
                                          :
                                              DEMAND FOR JURY TRIAL
                          Defendant.      :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
                                          :
            CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 2 of 50




                                    INTRODUCTION

       1.      This civil rights action addresses the unconstitutionality of an ordinance

Defendant City of St. Paul (the “City”) recently enacted that takes away the fundamental

right of owners, managers, and operators of apartment and other private multifamily

housing (collectively, “Owner(s)”) to decide who will be entitled to reside in their

property.

       2.      Section 193.04 of St. Paul Ordinance 20-14 (the “Ordinance”), pertaining

to “Applicant screening guidelines for prospective tenants,” prohibits Owners evaluating

rental applications from considering criteria that help predict whether applicants will

successfully meet their rental obligations and whether they will create a security risk,

including prior major felony convictions (such as for murder and arson), credit scores,

and past rental history.

       3.      Section 193.05 of the Ordinance, pertaining to “Just cause notice for

tenants,” dictates and severely limits the grounds on which an Owner may elect to

terminate or non-renew a tenancy.

       4.      Finally, Section 193.06 of the Ordinance, pertaining to “Advance notice of

sale (of affordable housing),” requires Owners to notify the City and their tenants 90 days

before taking any action to try to sell their privately-owned property.

       5.      The Ordinance acts to appropriate Owners’ property to advance some

unarticulated societal purpose. In doing so, it violates fundamental and inalienable rights

enshrined in the Fifth Amendment to the United States Constitution and Article I, Section



                                              2
            CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 3 of 50




13 of the Minnesota Constitution that prohibit the taking of private property for public

use without just compensation.

       6.      The Ordinance deprives Owners of substantive and procedural due process

of the Fourteenth Amendment of the United States Constitution and Article I, Section 7

of the Minnesota Constitution by imposing restrictions upon fundamental property rights

that do not substantially or even rationally advance some discernible, legitimate state

interest, without constitutionally adequate process of law.

       7.      Furthermore, the Ordinance impermissibly compels Owners to speak in

violation of the First Amendment of the United States Constitution and Article I, Section

3 of the Minnesota Constitution by forcing them to follow a specified script when

considering applicants, include certain dictated language in their private leases, and

provide specified notice to the City and tenants in advance of the sale of their private

property.

       8.      Finally, the Ordinance is overly vague and fails to inform Owners how to

comply with its new requirements, in violation of the Fourteenth Amendment of the

United States Constitution and Article I, Section 7 of the Minnesota Constitution.

                                         PARTIES

       9.      Plaintiff Lamplighter Village Apartments LLLP is a Minnesota limited

liability limited partnership that owns one hundred fifty (150) residential rental units,

including affordable housing units, located at 1512 Woodridge Street North in St. Paul

and is subject to the Ordinance.



                                              3
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 4 of 50




       10.    Plaintiff 1023 Grand Avenue LLC is a Minnesota limited liability company

that owns ten (10) residential rental units located at 1023 Grand Avenue in St. Paul and is

subject to the Ordinance.

       11.    Plaintiff 1708 and 1712 Grand Avenue LLC is a Minnesota limited liability

company that owns eighteen (18) residential rental units located at 1708 and 1712 Grand

Avenue in St. Paul and is subject to the Ordinance.

       12.    Plaintiff 1947 Grand Avenue LLC is a Minnesota limited liability company

that owns twenty (20) residential rental units located at 1947 Grand Avenue in St. Paul

and is subject to the Ordinance.

       13.    Plaintiff 231 Dayton Avenue LLC is a Minnesota limited liability company

that owns twenty (20) residential rental units located at 231 Dayton Avenue in St. Paul

and is subject to the Ordinance.

       14.    Plaintiff 707 and 711 Grand Avenue LLC is a Minnesota limited liability

company that owns eighteen (18) residential rental units located at 707 and 711 Grand

Avenue in St. Paul and is subject to the Ordinance.

       15.    Plaintiff Alton-SHN, LLC, Alton-NFLP, LLC, and Alton-HRG, LLC are

Minnesota limited liability companies that own sixty-five (65) residential units located at

1306 Alton Street in St. Paul and is subject to the Ordinance.

       16.    Plaintiff Highland Ridge, LLLP is a Minnesota limited liability limited

partnership that owns two hundred twenty-eight (228) residential rental units located at

2285 Stewart Avenue in St. Paul and is subject to the Ordinance.



                                             4
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 5 of 50




       17.    Plaintiff Lucas Goring is a resident of the State of Minnesota who owns one

(1) residential rental unit located at 776 Fairview Avenue North in St. Paul and is subject

to the Ordinance.

       18.    Plaintiff Madison LLC is a Minnesota limited liability company that owns

fifty-three (53) residential rental units located at 1305 Madison Street in St. Paul and is

subject to the Ordinance.

       19.    Plaintiff Minnehaha Avenue Apartments, LLC is a Minnesota limited

liability company that owns nine (9) residential rental units located at 1522 Grand

Avenue in St. Paul and is subject to the Ordinance.

       20.    Plaintiff Oaks Union Depot LLC is a Minnesota limited liability company

that owns seventy (70) residential rental units located at 244 East 4th Street in St. Paul

and is subject to the Ordinance.

       21.    Plaintiff Oxford Apartments LLC is a Minnesota limited liability company

that owns five (5) residential rental units located at 269 Oxford Street North in St. Paul

and is subject to the Ordinance.

       22.    Plaintiff Plaza, LLLP is a Minnesota limited liability limited partnership

that owns one hundred two (102) residential rental units located at 2353 Youngman

Avenue in St. Paul and is subject to the Ordinance.

       23.    Plaintiff Rockwood Place, LP is a Minnesota limited partnership that owns

one hundred sixty-eight (168) residential rental units, including Section 8 units, located at

2259 Rockwood Avenue in St. Paul and is subject to the Ordinance.



                                              5
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 6 of 50




       24.    Plaintiff Wellington-PFP, LLC, Wellington-SHN, LLC, and Wellington-

NFLP, LLC, are Minnesota limited liability companies that own one hundred twenty

(120) residential rental units located at 2235 Rockwood Avenue in St. Paul and is subject

to the Ordinance.

       25.    Plaintiff Woodstone Limited Partnership is a Minnesota limited partnership

that owns one hundred fifty-four (154) residential rental units located at 2335 Stewart

Avenue in St. Paul and is subject to the Ordinance.

       26.    Plaintiff Chue Kue is a resident of the State of Minnesota who owns seven

(7) residential rental units, including Section 8 units, located at 1654 Sherwood Avenue;

2602, 2604, 2606, 2608 Ruth Street;, and 65, 67 Kipling Street in St. Paul and is subject

to the Ordinance.

       27.    All of the above-referenced Plaintiffs are Owners in St. Paul.

       28.    Defendant City of St. Paul is a Minnesota municipal corporation located in

Ramsey County, Minnesota, subject to suit pursuant to Minnesota Statute § 412.211. The

City is a charter city, established pursuant to Chapter 410 of the Minnesota Statutes and

Article XII, Section 4 of the Minnesota Constitution. Its laws, including the Ordinance,

are enacted by its City Council. At all times relevant to this Complaint, the City was

acting under the color of state law.

                                       JURISDICTION

       29.    This Court has jurisdiction over this case pursuant to 28 U.S.C. §§ 1331

and 1343 because this case arises under 42 U.S.C. §§ 1983 and 1988 and the First, Fifth,

and Fourteenth Amendments of the United States Constitution.

                                             6
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 7 of 50




       30.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiffs’ other claims because the same case and controversy give rise to violations of

the Minnesota Constitution.

       31.     This Court is empowered by 28 U.S.C. §§ 2201 and 2202 to grant

declaratory as well as other forms of relief, including permanent injunctive relief,

necessary to remedy the alleged constitutional violations.

                                           VENUE

       32.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the

claims arose in this judicial district and Defendant is a municipal corporation located in

this judicial district.

                          FACTS COMMON TO ALL COUNTS

       A.      Tenant Assessment

       33.     Each of the Plaintiffs owns real property located in the City of St. Paul in

which they lease residential apartments. Each of the Plaintiffs manages and operates this

real property either directly or through agents such as property managers.

       34.     Leasing property is a consequential act fraught with serious risks. It

involves the demise of a real property interest and grants the tenant the exclusive right to

possess the property (subject to certain inspection and other rights) during the term of the

tenancy.

       35.     Tenants may and do default on their rent obligations because their income

is insufficient to cover the lease payments, they incur excessive unrelated debt, are not

fiscally responsible, or simply decide not to fulfill their obligations.

                                               7
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 8 of 50




       36.    Evicting a tenant is a time consuming, costly, difficult, and extended

process given the nature of leases and rights afforded to residential tenants. An eviction

can cost an Owner several thousand dollars in costs and fees, not including the time and

attention necessary to see the process through. Additionally, the Owner is deprived of

rent payments throughout the eviction process.

       37.    High rates of default can be economically devastating to Owners. When a

tenant stops paying rent, an Owner may not be able to pay its mortgage or its real estate

taxes, and there is no mechanism to suspend those obligations while awaiting rental

payments.

       38.    While in exclusive possession of property, tenants may significantly

damage their premises. The cost of remediating this damage often far exceeds the

amount of any security deposits.

       39.    Applicants may be antisocial, dishonest, or disruptive tenants and pose a

danger to the personal safety of other tenants and management or maintenance personnel

and prevent other tenants’ quiet enjoyment of their premises.

       40.    Owners also have a duty to address and prevent instances of disruptive

criminal and nuisance conduct in their rental communities. Other City ordinances and

State statutes make it the responsibility of the Owners to prevent the commission of

certain crimes and nuisances on the rental premises.

       41.    While Owners pursue eviction of a disruptive tenant, they frequently

remain a threat to the safety of other tenants and management and maintenance personnel

and continue disruptive conduct. Further property damage often occurs and unpaid rents

                                             8
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 9 of 50




continue to mount during the eviction process. Owners rarely recover unpaid rents or

reimbursement for property damage. Tenants may be judgment proof and it is otherwise

impractical to recover against them.

       42.    Owners naturally seek to screen prospective tenants to identify and attempt

to filter out those individuals presenting too great a risk of default under the lease or

engaging in disruptive, dangerous or illegal conduct.

       43.    Owners use screening policies and procedures to identify high risk tenants.

       44.    In the normal course of tenant screening, Owners and their property

managers, particularly those owning and/or managing multiple properties, utilize

matrices of predictive factors which are objectively applied to qualify applicants.

       45.    One of the criteria Owners ordinarily consider is prior criminal convictions

because prior criminal conduct can be predictive of antisocial or disruptive behavior, or

the financial stability necessary to meet ongoing lease obligations. One of the obligations

Owners typically include in their leases is that tenants and/or their guests shall not engage

in criminal activity on the property.

       46.    Owners typically obtain criminal background checks of applicants and

reject those with criminal records inconsistent with their screening criteria. These

rejections are made to promote the safety of other tenants and management and

maintenance personnel, avoid property damage, provide a peaceful environment and limit

the potential for tenant defaults.

       47.    An applicant’s credit history is also typically part of Owners’ screening

criteria. Owners obtain credit reports from third-party agencies that include a credit score

                                               9
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 10 of 50




calculated through analytics validated to be predictive of consumers’ likelihood of

defaulting on their obligations. Owners rely upon these credit scores, as well as other

information in the credit report, in their overall evaluation of applicants.

       48.    Applicants’ prior rental history is also a widely-used screening criteria.

That history is predictive of a tenant’s likelihood of meeting their lease obligations,

damaging the apartment, or posing a threat to other tenants, management or maintenance

employees or other tenants’ quiet enjoyment of their residences.

       49.    Owners also seek to assure that applicants earn sufficient income after other

expenses and obligations to provide funds adequate to meet their lease obligation.

       50.    Many St. Paul Owners with a significant number of rental properties use a

minimum income test requiring income equal to three (3) times the rent or higher (“3x

Income Test”). If an applicant does not meet the 3x Income Test, the Owner might reject

the application.

       51.    Owners’ screening matrices and other evaluations balance these factors. In

some instances, Owners accept a tenant just meeting or failing the criteria on the

condition that an additional security deposit be provided to offset the higher risk the

Owner accepts.

       B.     Sale of Private Multifamily Residential Properties

       52.    In addition to having dominion over to whom they rent their properties,

Owners in St. Paul also have absolute control over the sale of their properties.




                                              10
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 11 of 50




       53.     The sale of apartment buildings and multifamily residential properties

operates in the free market where sellers can choose to whom they wish to sell their

properties, when, and at what price.

       C.      The St. Paul Ordinance

       54.     In July 2020, the St. Paul City Council sought to end Owners’ long-held

right to control access to their property free from government interference through the

enactment of the Ordinance, which becomes effective in March 2021. (A true and correct

copy of the Ordinance is attached as Exhibit “A”).

       55.     The Ordinance controls and imposes substantial limitations on the criteria

Owners may consider in screening applicants, terminating leases at their expiration, and

selling their properties.

               1.     Prospective Tenant Screening Guidelines

       56.     Section 193.04 of the Ordinance governs “Applicant screening guidelines

for prospective tenants” (the “Screening Ordinance”).

       57.     The Screening Ordinance provides that, before accepting applications for

rental housing, an Owner “must provide written rental screening criteria to all

applicants.”

       58.     The Screening Ordinance mandates that Owners “must apply uniform

screening criteria” and “cannot disqualify an applicant” for certain reasons, including the

applicant’s criminal history, credit score, and/or rental history.

       59.     With respect to criminal history, the Screening Ordinance provides that an

Owner may not reject an applicant for various reasons, including:

                                              11
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 12 of 50




       g.    Any misdemeanor, gross misdemeanor or felony conviction
             stemming from the following traffic offenses: reckless driving,
             driving without a license, driving with a suspended or revoked license,
             and DUI that did not result in additional charges for injury to a person;

       h.    Any conviction for misdemeanor or gross misdemeanor offenses for
             which the dates of sentencing are older than three (3) years;

       i.    Except as provided in paragraph (j) below, any criminal conviction
             for felony offenses for which the dates of sentencing are older than
             seven (7) years; however, a landlord may deny an applicant who has
             been convicted of the illegal manufacture or distribution of a
             controlled substance as defined in section 102 of the Controlled
             Substances Act (21 U.S.C. 802), or for those same offenses that
             mandate denial of tenancy in federally assisted housing subject to
             federal regulations, including but not limited to when any member of
             the household is subject to a lifetime sex offender registration
             requirement under a state sex offender registration program;

       j.    Any criminal conviction for the following felony offenses for which
             the dates of sentencing are older than ten (10) years: first-degree
             assault (Minnesota Statutes section 609.221), first-degree arson
             (Minnesota Statutes section 609.561), aggravated robbery (Minnesota
             Statutes section 609.245), first-degree murder (Minnesota Statutes
             section 609.185), second-degree murder (Minnesota Statutes section
             609.19), third-degree murder (Minnesota Statutes section 609.195),
             first-degree manslaughter (Minnesota Statutes section 609.20),
             kidnaping (Minnesota Statutes section 609.25), or first-degree
             criminal sexual conduct (Minnesota Statutes section 609.342).

      60.    With respect to credit history, the Screening Ordinance provides that an

Owner may not reject an applicant on the following bases:

      a.     Credit score by itself; however, a landlord may use credit report
             information to the extent the report demonstrates a failure to pay rent or
             utility bills; or

      b.     Insufficient credit history, unless the applicant in bad faith withholds credit
             history information that might otherwise form a basis for denial.



                                            12
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 13 of 50




      61.    Finally, with respect to rental history, the Screening Ordinance provides

that an Owner may not reject an applicant on the following bases:

      a.     An eviction action pursuant to Minnesota Statutes Chapter 504 or
             other equivalents in other states, if the action occurred three (3) or
             more years before the applicant submits the application or if the action
             occurred during the three years immediately preceding submission of
             the application but did not result in a judgment entered against the
             applicant;

      b.     Insufficient rental history, unless the applicant in bad faith withholds
             rental history information that might otherwise form a basis for denial;
             or

      c.     If a landlord uses a minimum income test requiring an income equal
             to two and a half (2.5) times the rent or higher, the landlord must allow
             an exception to that test where the applicant can demonstrate a history
             of successful rent payment with the same or lower ratio of income to
             rent.

      62.    Coupled with the enactment of the screening guidelines for prospective

tenants is the City’s inclusion in the Ordinance of Section 193.03, governing security

deposits, which prohibits an Owner from obtaining from a tenant more than a single

month’s rent as a security deposit (the “Security Deposit Ordinance”). Where an Owner

is permitted to deny an applicant under the Screening Ordinance but nevertheless rents to

that applicant, the Owner may obtain from the tenant an additional payment not to exceed

one month’s rent.

             2.     Just Cause Notice of Termination

      63.    Additionally, the City dictates and severely limits the grounds on which an

Owner may rely when choosing to terminate a tenancy or not renew a lease under Section

193.05 of the Ordinance (the “Just Cause Ordinance”).


                                            13
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 14 of 50




       64.    According to the Just Cause Ordinance, absent specific circumstances

dictated by the Ordinance, a tenant may choose to extend the lease in perpetuity.

       65.    Specifically, the Just Cause Ordinance provides that an Owner may

terminate a tenancy, including by non-renewal of the lease, only if it can establish (1)

non-payment of rent, after notice and failure to cure; (2) repeated late payment of rent, of

at least five out of twelve consecutive months; (3) material non-compliance with lease

provisions, after notice and failure to cure; (4) the tenant’s refusal to renew or extend,

after written request from the Owner; (5) good-faith recovery of possession for residency

by the Owner or a family member; (6) building demolishment and dwelling unit

conversion; (7) rehab and renovation, after written notice and relocation assistance; (8)

government order to vacate, after written notice and relocation assistance; (9) termination

of employment where occupancy is conditioned upon employment; or (10) exceeding

occupancy standards.

       66.    Where any of the aforementioned grounds exist and an Owner terminates a

tenancy, where notice is required by law, the Owner must provide written notice

including the reasons for the termination and the facts in support of those reasons.

       67.    Section 193.05 further states that all residential tenant leases must include

dictated just cause language, stating:

       The landlord under this lease shall not unilaterally terminate or attempt to
       terminate the tenancy of any tenant unless the landlord can prove in court
       that Just Cause exists. The reasons for Termination of Tenancy listed in the
       City of Saint Paul’s Just Cause Notice (Sec. 193.05), and no others, shall
       constitute Just Cause under this provision.



                                              14
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 15 of 50




        68.   Section 193.09(b) of the Ordinance states that where an Owner terminates a

tenancy and provides notice referencing Section 193.05 as the grounds for termination

“without fulfilling or carrying out the stated reason for or condition justifying the

termination,” the Owner is liable to the tenant in a private right of action for damages equal

to relocation assistance, costs of suit or arbitration, and attorneys’ fees.

              3.      Advanced Notice of Sale of Affordable Housing

        69.   Furthermore, the Ordinance dictates the way in which an Owner may sell

any affordable housing properties it owns (the “Advanced Notice of Sale Ordinance”).

        70.   Section 193.06 of the Ordinance, governing “Advance Notice of Sale (of

affordable housing),” states that an Owner who intends to make “Available for Sale” any

“Affordable Housing Building” must notify the Director of the Department of Planning

and Economic Development (the “Director”), with notice in a form proscribed by the

City.

        71.   A property is “Available for Sale,” according to the Ordinance, whenever

there are negotiations to enter a purchase agreement, advertisement of the sale, entering

into a listing agreement or posting a sign that the building is for sale.

        72.   “Affordable Housing Building” is defined by the Ordinance as any single-

family rental home or multiple-family rental housing building where at least twenty (20)

percent of the units rent for an amount that is affordable at no more than thirty (30)

percent of income to households at or below eighty (80) percent of area median income.

        73.   The notice must be given to the Director no later than ninety (90) days prior

to the property being made Available for Sale.

                                              15
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 16 of 50




        74.   The notice must also be given to all affected tenants no later than ninety

(90) days prior to the property being made Available for Sale, along with City-dictated

notice language.

        D.    Enactment, Implementation, and Enforcement of the Ordinance

        75.   The Ordinance was enacted in July 2020 and becomes effective March 1,

2021.

        76.   Leading up to the enactment, the City purported to work closely with

Owners and other members of the residential rental community to come to terms or an

agreement on language for an Ordinance that was both effective and workable for all

involved parties.

        77.   Plaintiffs and other Owners spent considerable amounts of time

corresponding and meeting with members of City Council to discuss the Ordinance and

its effect on Plaintiffs and other Owners.

        78.   But when it came time to take a vote to pass the Ordinance, City Council

decided to put a limit on the number of attendees, instituting a so-called “lottery” process,

which allowed only twelve members of the public. All twelve of those attendees raised

objections against the Ordinance. However, there were countless other Plaintiffs and

other Owners who were not able to voice their opposition to the Ordinance at the public

meeting of the City Council.

        79.   Section 193.13 of the Ordinance provides that the City will convene an

Implementation Task Force comprising tenants, landlords, and their advocates to propose



                                             16
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 17 of 50




rules and an implementation plan for the Ordinance, including a plan for educating

landlords and tenants about the provisions in the Ordinance.

          80.   Though the City convened an implementation committee, that committee

failed to create or execute any rules or implementation plan or create an outreach and

engagement plan for landlords or tenants any time prior to the filing of this Complaint.

          81.   The Ordinance carries strict enforcement guidelines. Section 193.09 of the

Ordinance provides that any Owner that fails to comply with the Ordinance’s

requirements is subject to criminal prosecution and administrative fines.

          82.   The Ordinance also provides a private right of action for any tenant

aggrieved by the Owner’s alleged noncompliance, permitting the tenant to institute a civil

claim seeking redress to the extent permitted by law.

          E.    The Ordinance’s Unconstitutional Impact

          83.   By severely limiting the criteria Owners may use to evaluate prospective

tenants and prohibiting the use of criteria Owners have historically used and wish to

continue to use, the Ordinance takes away Owners’ fundamental property rights by

requiring Owners to surrender possession of their property to tenants they would

otherwise exclude, including tenants who may endanger other tenants and employees of

Owners or their management companies, and failing to compensate Owners for that

taking.

          84.   By requiring substantial advance notice and relocation assistance to tenants

and imposing other burdens on sale of their property, the Ordinance interferes with

Owners’ rights to sell their private property and with their investment-based expectations.

                                              17
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 18 of 50




          85.   By severely and artificially limiting the members of the public, including

Owners, who were allowed to speak at the City Council meeting where the Ordinance

was finally considered and adopted, the City violated the due process rights of Owners

and others to be heard concerning legislation that dramatically affected their fundamental

rights.

          86.   By dictating the content of Owners’ communications with prospective

tenants and tenants in the application and evaluation process, in the lease itself, in

terminating the tenancy, and in selling or otherwise upgrading or changing the private

property of the Owners, the City has violated Owners’ right to free speech.

          87.   By failing to adequately specify actions or omissions that might be deemed

to be violations of the Ordinance and subjecting Owners to criminal penalties,

administrative fines, and private civil liability, the City has violated Owners’ right to due

process.

          88.   By dictating whether Owners can decline to renew a lease and imposing

non-contractual duties on Owners, the Ordinance interferes with and impairs Owners’

contractual relationships. The Ordinance requires owners to publish and implement their

screening criteria and dictates the application of virtually every one of those criteria.

          89.   The Ordinance’s screening guidelines dictate under what circumstances an

individual’s criminal past may disqualify an applicant, prohibit disqualifying applicants

based solely on credit score or lack of credit history, and specify when adverse leasing

experience may be considered.



                                              18
          CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 19 of 50




         90.   The Ordinance will force Owners to lease to tenants Owners reasonably

believe present a higher risk to the safety of other tenants and a higher risk of damaging

the premises and of violating or defaulting on their lease obligations.

         91.   In providing that conviction of crimes may not be considered within a

specified time after the dates of sentencing, the Ordinance prohibits consideration of

convictions that are highly predictive of the commission of additional crimes or other

antisocial behavior and of a lack of the stability necessary to comply with a tenant’s lease

obligations.

         92.   In prohibiting the consideration of convictions of serious felonies, such as

first-degree murder, second-degree murder, third-degree murder, first-degree

manslaughter, first-degree criminal sexual assault, kidnapping, first-degree arson, or first-

degree assault more than ten (10) years after the “dates of sentencing,” as a practical

matter, the Ordinance prohibits Owners from considering that an applicant was only

recently released from prison for one of these specified crimes.

         93.   Assuming “dates of sentencing” (which is not clear) is the date a sentence

was imposed by a judge, the date the Owner must consider is the date of that sentencing,

not the date of release from incarceration for that sentence. Thus, if an applicant is

convicted of murder in 2011, sentenced in 2011, serves a 10-year sentence, and is

released in 2021, the Owner cannot reject that applicant in 2021 based upon the 2011

murder conviction, but instead must accept that applicant before they have had an

opportunity to re-assimilate into society and while they are most likely to commit another

crime.

                                             19
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 20 of 50




          94.   The Ordinance also mandates that an Owner cannot reject an applicant for

any other felony conviction (other than manufacture/distribution of certain controlled

substances or for someone subject to a lifetime sex offender registration) for which the

“dates of sentencing” is older than seven (7) years. If “dates of sentencing” means date

of imposition of sentence by a judge, an Owner must rent to an applicant who has

committed burglary, second-degree manslaughter, second-degree assault, second-degree

arson, or vehicular homicide, including multiple offenses for any combination of those

crimes over any period of time, so long as the last sentencing for one of those crimes

occurred seven (7) years prior to the application.

          95.   Under this mandate, if an applicant is convicted of second-degree

manslaughter in 2014, sentenced in 2014, serves a seven (7) year sentence, and is

released in 2021, the Owner cannot now reject that applicant based upon the 2014

manslaughter conviction, even though the applicant has only recently been released from

prison.

          96.   The Ordinance mandates that an Owner cannot reject an applicant for any

misdemeanor or gross misdemeanor conviction for which the “dates of sentencing” is

older than three (3) years. If “dates of sentencing” means date of imposition of sentence

by a judge, an Owner must rent to an applicant who committed, for example, fifth-degree

assault, prostitution or solicitation thereof, criminal trespass, domestic assault, theft,

disorderly conduct, possession of dangerous weapons, or public nuisance, including

multiple convictions for any combination of those criminal offenses, so long as the

sentencing for the last of those crimes occurred three (3) years ago.

                                              20
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 21 of 50




       97.     Under this mandate, if an applicant has been convicted of and sentenced for

domestic assault or recklessly using a gun or explosives as a tenant in a way that

endangered the safety of others or is convicted of disorderly conduct for throwing loud

parties multiple times over an extended period ending in 2018, the Owner cannot reject

that applicant based upon those convictions.

       98.     Under this mandate, if an applicant has been convicted of a dozen DWI

violations in the year before presenting the application, with the last conviction only days

before the application is submitted, the Owner cannot reject that applicant based on those

multiple, recent convictions.

       99.     Read together, these mandates of the Ordinance require Owners to rent to

individuals who have been convicted of, sentenced, and incarcerated for serious crimes

that are particularly concerning for Owners creating safe living environments for their

tenants.

       100.    The Ordinance fails to take into account that one individual could be

convicted of multiple crimes, rendering him or her even more dangerous to the rental

community. For example, if an individual was convicted of murder, criminal sexual

assault, and armed robbery and sentenced for those crimes over ten (10) years ago, the

Ordinance requires the Owner to rent to that individual, regardless of the inherent danger

in doing so.

       101.    The same is true for less serious crimes. For instance, where an applicant

has numerous misdemeanor convictions for running a house of prostitution over an

extended period of time, but none less than three (3) years old, an Owner’s concern is

                                             21
            CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 22 of 50




elevated. The Ordinance prohibits an Owner from evaluating a pattern of criminal

misdemeanors stretching back more than three (3) years.

           102.   Renting to individuals with convictions for serious crimes is a legitimate

concern for Owners. Indeed, the Ordinance requires Owners to rent to individuals it

would otherwise be prohibited from employing under Minnesota Statutes Section

299C.68, known as the Kari Koskinen law. The Ordinance puts Owners, their managers

and employees, and other tenants in danger.

           103.   An Owner may even be subject to civil damages actions and their attendant

costs from other tenants and/or employees that are harmed as a result of the Owner’s

rental to a tenant with a known criminal history. Forcing Owners to take on this risk puts

them in a precarious legal position.

           104.   Under the Ordinance, Owners can still run the same credit history report,

but now cannot reject an applicant for certain information identified within that report.

           105.   Specifically, an Owner may not reject an applicant for a “credit score by

itself.”

           106.   Credit scores generated by reputable credit agencies have been objectively

verified to predict accurately individuals’ likelihood of meeting their financial obligations

and are utilized by banks and other financial institutions and retailers in determining

whether to extend credit.

           107.   Credit scores are also reported on a scale and the Ordinance prohibits

Owners from excluding applicants based on credit scores no matter how low.



                                                22
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 23 of 50




       108.   To make matters worse, the City is requiring Owners to turn a blind eye to

credit history information without permitting Owners to take any extra security deposit to

cover any risk it incurs in renting to a tenant with poor or insufficient credit history.

       109.   Under the Ordinance, Owners can still request rental history information,

but now cannot reject an applicant for certain rental history information.

       110.   An Owner may only reject an applicant based on an eviction if it occurred

less than three (3) years prior to submission of the application.

       111.   Owners may not consider an eviction occurring more than three (3) years

before an application is submitted, even if the applicant had not successfully rented

property in the interim. For example, owners could not consider multiple evictions if the

applicant had lived the last three (3) years at his or her parents’ residence. This is true

even if the eviction was the result of unlawful conduct, breach of the lease, damage to the

property, or even terrorizing neighbors and staff.

       112.   Under the Ordinance, an Owner may no longer require that applicants

satisfy the 3x Income Test, but must instead accept any applicant who can demonstrate

successful payment of rent with income less than two and a half (2.5x) times the rent (the

“2.5x Income Test”).

       113.   Even where an applicant fails the 2.5x Income Test, the Owner must allow

an exception where the applicant can demonstrate “a history of successful rent payment

with the same or lower ratio of income to rent.”

       114.   After forcing Owners to lease to tenants presenting a higher risk to other

tenants and a higher risk of damaging the premises and defaulting on lease obligations,

                                              23
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 24 of 50




the Ordinance then handcuffs Owners by eviscerating their ability to terminate a lease at

the end of its contractually agreed term.

       115.   Rather than permitting an Owner to decide whether or not to keep a tenant,

the Just Cause Ordinance requires an Owner to have specific grounds, dictated by the

City, for terminating the tenancy. In doing so, the Ordinance requires Owners to

continue to allow individuals to remain in possession of their property when Owners

would otherwise require the individuals to vacate.

       116.   Repeated delays in rent payments impose additional costs upon Owners

even if they do not meet the Ordinance’s threshold of occurring five (5) times in twelve

(12) consecutive months. Further, tenants’ failure to maintain their properties, holding

loud parties, and/or repeated minor infractions of applicable rules and requirements

impose further enforcement burdens upon Owners and annoy neighboring tenants

whether or not they rise to the level of material breach of the lease. Owners have every

right to elect to discontinue dealing with tenants engaging in this type of conduct.

       117.   By way of example, if a tenant commits a violent crime, such as domestic

abuse, during the tenancy, it appears that the Owner must renew that tenant’s lease, so

long as the tenant pays most, but not all, of his or her rent and the tenant “cures” his

breach of the lease by not committing any additional violent crimes.

       118.   Tenants often make confidential complaints about other tenants. The

complaint is often made confidentially for fear of retaliation by the tenant who is the

subject of the complaint. Thus, unable to establish public proof that would support an

eviction, Owners often solve the problem by deciding not to renew a lease. The

                                              24
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 25 of 50




Ordinance would make such a solution impossible unless an Owner was willing to betray

the innocent tenants by putting their confidential complaints in writing and sending the

description of the complaints to the problem tenant.

       119.   Section 193.05(a)(3) purports to allow an Owner to terminate or non-renew

a tenant who materially breaches the lease, but only if the Owner first provides the tenant

written notice of the breach and, even then, only if the tenant “continues, or fails to Cure

the Deficiency.”

       120.   A tenant is deemed to have Cured the Deficiency if the tenant “fully

complies with . . . notice to cease an activity that is in violation of the lease.”

       121.   Thus, if an Owner discovers that a tenant has punched holes in every wall

in his unit, an Owner must give the tenant written notice that such action is a material

breach of the lease. If the tenant then stops punching holes in the walls, the tenant cannot

be evicted because the tenant has Cured the Deficiency and no Just Cause exists under

the Ordinance.

       122.   The same is true if a tenant has threatened or deliberately scared other

tenants, was repeatedly and disturbingly loud, damaged common areas of the building,

propped open outside doors that were supposed to remain locked, or violated the lease in

other ways. In each case, the Ordinance requires written notice to the tenant that the

activity is a material breach of the lease and the Owner may only take action against the

tenant if the tenant does the same activity again after the notice.

       123.   Even if the tenant violates the lease in the same way again after written

notice, rather than simply non-renewing the lease at the end of the lease term, the Owner

                                               25
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 26 of 50




will be required to engage in the time-consuming and expensive process of instituting an

eviction proceeding. This provision will increase the number of eviction proceedings

necessary for Owners to rid their properties of problematic tenants.

       124.   This is burdensome not only on the Owner, but also on the tenant who must

defend against the eviction proceeding and carry with him or her an eviction on record

when trying to find housing in the future.

       125.   The cumulative effect of the Ordinance’s various provisions severely

cripples an Owner’s ability to avoid problem tenants and protect its other tenants, and is

also profoundly unfair to applicants with exemplary records.

       126.   Under the Ordinance, an Owner in 2021 is prohibited from making any

distinction between Applicant A, who has never committed a crime, has never been

evicted, has a high credit score of 800 and an income five (5) times higher than the rent,

and Applicant B, who was convicted of first degree pre-meditated murder in 2009,

convicted of second-degree manslaughter for a separate killing in 2012, convicted a

number of times of running a house of prostitution with the latest conviction in 2016,

evicted numerous times with the latest eviction in 2016, and has a low credit score of

425. And, once Applicant B is accepted and begins either not fully paying rent on time

and/or causing a nuisance on the premises, the Owner must continue to renew that

tenant’s lease at the expiration of the lease period or undergo the expensive and time-

consuming eviction process if and only if the Owner can establish Just Cause under the

Ordinance and the tenant fails to Cure The Deficiency.



                                             26
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 27 of 50




       127.   The Ordinance further impacts Owners by dictating how and when they can

sell their privately-owned property. When seeking to sell a privately-owned Affordable

Housing Building, at the first inclination of a potential sale, the Owner must give notice

of that potential sale to the City. The Owner must then wait at least ninety (90) days

before completing the sale.

       128.   Where a sale of this type can typically be effectuated in as little as thirty

(30) days, the Ordinance delays the pending sale by at least ninety (90) days.

       129.   During that ninety (90) day time period, the volatile financing market can

change drastically, resulting in higher interest rates significantly impacting the sale. This

will diminish the value of the property being sold, at a significant financial detriment to

the Owner selling it.

       F.     The City of St. Paul Offers No Clear or Valid Justification for the
              Ordinance.

       130.   Many of the findings in the Ordinance relate to the need for safe, affordable

rental housing in St. Paul. The Ordinance does not include any assertion that it will

increase the availability of safe, affordable rental housing in St. Paul. In fact, the effect

of the Ordinance will be to decrease the availability of such housing.

       131.   Many of the findings recite national or state-wide statistics, without any

explanation how those statistics might relate to the population of St. Paul or, more

specifically, the population of rental housing applicants in St. Paul.

       132.   Furthermore, many of the findings, such as that “[c]redit score itself does

not reflect positive rental history or timely rent payments or probability of on time rent


                                              27
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 28 of 50




payments,” are both inaccurate and unaccompanied by any indication of the basis for the

finding.

       133.    The City relied in part upon a January 2019 non-profit housing study

conducted in partnership with Wilder Research entitled “Success in Housing: How Much

Does Criminal Background Matter?,” authored by Cael Warren (the “Wilder Study”).

       134.    However, the Wilder Study focused on individuals who committed less

serious crimes and focused on the narrow question of whether or not a person with a

criminal record will commit the same or similar crime in the future. The crimes studied

were less serious than those addressed by the Ordinance and the study failed to take into

account individuals with multiple criminal convictions over a period of time.

       135.    Moreover, the Wilder Study focused predominately on properties offering a

high level of supportive services to tenants, increasing their likelihood of a successful

tenancy. While such services are provided by the non-profit housing providers studied,

they are not provided by the for-profit Owners of market-rate housing governed by the

Ordinance.

       136.    In addition, the Wilder Study analyzed whether the households whose

tenants had prior minor criminal convictions had a higher failure rate than a 17%

baseline failure rate. Plaintiffs could not financially survive if they experienced a 17%

failure rate. The Wilder Study says nothing about whether renting to individuals with

criminal records, including for violent crimes, in private buildings with no supportive

services would materially increase the failure rate Plaintiffs actually experience.



                                             28
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 29 of 50




       137.   Cael Warren, the author of the study, himself publicly announced: “While

this study offers some rare insights into the relationship between criminal background

and success in housing, there is still a great deal that we don’t know. For example: 1. We

don’t know if the results above can be applied to the rental population as a whole. . . . 2.

We couldn’t control for everything that contributes to housing outcomes, and we don’t

know how much that affects our results. . . . 3. We’re not sure whether or how the impact

of a given type of criminal background differs when a household committed more than

one offense of that type. . . . 4. We don’t know the impact of every kind of criminal

background.” (See Cael Warren, “Criminal Background’s Impact on Housing Success:

What We Know (And What We Don’t),” 7/16/19, attached as Exhibit “B”).

       138.   Moreover, the Ordinance states that the dates the Owner must consider are

the “dates of sentencing.” If this means the date the judge imposed the sentence as

opposed to the date of release from incarceration, this renders all research analyzing

recidivism from the date of release largely irrelevant.

       139.   The Wilder Study does not support the serious impositions placed on

Owners by the Ordinance.

       140.   In fact, offenders with criminal convictions have a high rate of recidivism,

and it can take a significant amount of time for an offender to reach non-offender status.

       141.   For example, in April 2014, the U.S. Department of Justice, Office of

Justice, Bureau of Justice Statistics released a Report of a Study entitled “Recidivism of

Prisoners Released in 30 States in 2005: Patterns from 2005 to 2010.” (A copy of the

Report is attached as Exhibit “C”).

                                             29
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 30 of 50




       142.   The U.S. Department of Justice reported that about two-thirds (67.8% ) of

released prisoners were arrested for a new crime within three (3) years, and about three-

quarters (76.6%) were arrested within five (5) years.

       143.   In May 2019, the U.S. Department of Justice released another Report of a

Study entitled “Recidivism of Sex Offenders Released from State Prison: A 9-Year

Follow-Up (2005-14).” (A copy is attached as Exhibit “D”).

       144.   The U.S. Department of Justice reported that about half (1/2) of released

sex offenders had a subsequent arrest that led to a conviction.

       G.     The Ordinance Does Not Achieve the City’s Stated Goals.

       145.   To the extent the Ordinance seeks to create or provide more affordable

housing in St. Paul, it does not do so. To the contrary, the Ordinance will increase the

cost of doing business, leading to higher rents charged to tenants. Renting to tenants with

low or non-existent credit scores, less than 2.5x income, and/or a history of evictions will

lead to a higher rent default rate. The more defaults, the less income for Owners, and the

more they have to spread those costs to their other tenants through increased rents.

       146.   The same is true for property damage by tenants. Renting to tenants with

serious criminal records and poor rental histories will increase the instances of property

damage. The more property damage, the more Owners have to spend on the properties,

leading to increased rents.

       147.   Even if the Ordinance did not result in increases in rent, it would not create

additional affordable housing to remedy the shortage of such housing in St. Paul.

Because it will not increase the amount of affordable housing, the Ordinance simply

                                             30
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 31 of 50




reallocates existing affordable housing, taking it away from applicants with little or no

criminal history, few or no evictions, and good credit scores and allocating it instead to

applicants with serious criminal histories, past evictions, and low or nonexistent credit

scores.

          148.   Additionally, the inability to rent to whom one chooses as well as the

inability to buy and sell rental properties in the free market will lead at least some

Owners and developers to either cease doing business in St. Paul or not enter the market

in the first place, providing less housing overall.

          H.     The Ordinance is So Vague and Ambiguous that it is Impossible for an
                 Owner to be Certain of Compliance.

          149.   To complicate matters even further, the Ordinance is so vague and

ambiguous that proper compliance is impossible.

          150.   By way of example, Sections 193.04(b)(1)(h), (i), and (j) of the Ordinance

require the Owner to evaluate an applicant’s criminal history record from the “dates of

sentencing” for crimes committed. The phrase “dates of sentencing” is not clear because

it could be interpreted to mean the date the sentence was imposed, the date the sentence

began to run, the date the sentence ended, or some other date. This lack of clarity makes

it impossible for an Owner to determine what date to use to evaluate an applicant’s

criminal history to comply with the Ordinance.

          151.   Furthermore, it is unclear what criminal convictions for felony offenses are

excluded from the Ordinance based on mandated denial of tenancy in federally assisted

housing programs. Section 193.04(b)(1)(i) states that an Owner may not consider a


                                               31
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 32 of 50




conviction for a felony offense for which the dates of sentencing are older than seven (7)

years unless that offense, inter alia, is one of “those same offenses that mandate denial of

tenancy in federally assisted housing subject to federal regulations . . . .” The Ordinance

does not specify to which federally assisted housing program and/or federal regulations it

refers. There is no guidance to the Owner to determine what criminal convictions fall

within this exception. And, an Owner who does not own federally assisted housing

would have no reason to be familiar with the offenses that mandate denial of tenancy in

that housing.

       152.     In addition, as also noted above, Section 193.04(b)(2)(a) states that an

Owner may not reject an applicant based on a low credit score “by itself” but may

consider information within a credit report to the extent it “demonstrates a failure to pay

rent or utility bills.” That language does not tell an Owner whether it may base a

rejection on a low credit score in conjunction with other information in the credit report

that is relevant to payment of rent or utility bills, or whether it is prohibited from basing a

rejection on a low credit score in all instances.

       153.     Section 193.04(b)(3)(c) governing the income test permitted requires an

Owner to allow exceptions from the 2.5x Income Test where the applicant can

demonstrate “a history of successful rental payment” with a lower income. There is no

definition or guidance for an Owner to determine what constitutes a “successful”

payment history. In addition, there is no definition or guidance as to the length of time an

applicant must have had “successful rental payment” in order for it to constitute a

“history” under the Ordinance.

                                              32
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 33 of 50




       154.   Section 193.05(d), pertaining to the notice required by an Owner when

terminating a tenancy, states that the notice is required “[w]ith any termination notices

required by law,” but does not provide any explanation of what termination notices are

required by law nor does it cite to any of the laws to which it refers. While Section

193.05(a) is entitled “Just cause notice,” it lists circumstances in which an Owner “may

not issue a notice terminating tenancy,” not circumstances in which an Owner must issue

such a notice. The only provisions of the Ordinance that specifically require a

termination notice are Section 193.05(a)(2) [notice to vacate for repeated late payment of

rent], Section 193.05(a)(4) [notice to vacate after tenant refuses to renew lease], and

Section 193.05(a)(7) [written notice to vacate for rehab and renovation].

       155.   Section 193.05(d) also requires that an Owner provide the tenant with facts

in support of the reasons for the termination. The Ordinance does not explain or provide

any examples of what facts are required – whether that be documentary or testimonial

evidence. It also does not advise Owners of what facts are sufficient support for the

reason of termination. A fact that the Owner thinks is sufficient to warrant non-renewal

may not be satisfactory to the City, resulting in an unintended violation of the Ordinance.

       156.   Section 193.06 pertaining to advance notice of sale of affordable housing is

similarly vague. The Advance Notice of Sale Ordinance requires an Owner to provide

notice when the building is “Available for Sale,” which is defined by a myriad of

circumstances, including “negotiating to enter into a purchase agreement that includes an

Affordable Housing Building.” It is not clear what actions must occur in order for it to be

deemed that negotiations have commenced. Those discussions could be as early as a text

                                             33
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 34 of 50




message expressing interest, an oral discussion between two parties, or the

commencement of drafting agreements of sale and conducting due diligence. It is not

clear at what point the Owner must notify the City of the potential sale in order to remain

in compliance with the terms of this provision.

       157.   Finally, Section 193.09 of the Ordinance governing enforcement of the

Ordinance does not detail what penalties will be imposed for non-compliance with the

Ordinance. Specifically, the Ordinance states that failure to comply “may result in

criminal prosecution and/or administrative fines.” It does not define what criminal

penalties may be imposed, what administrative fines may be imposed, and/or what other

remedies are available at equity or law.

       158.   The Ordinance itself acknowledges these problems, promising that “The

Office of Financial Empowerment (OFE) shall convene an Implementation Task Force

made up of tenants, landlords and their advocates to propose rules and an implementation

plan for this chapter, including a plan for educating landlords and tenants about the

provisions in this section.” (Emphasis supplied).

       159.   That task force failed to create or execute any rules or implementation plan

or create an outreach and engagement plan for landlords or tenants any time prior to the

filing of this Complaint.




                                            34
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 35 of 50




                                    CAUSES OF ACTION

                                  COUNT ONE
                             Unconstitutional Taking
          U.S. Const. Amend. V, Amend. XIV and Minn. Const. Art. I, § 13
            42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. §§ 2201 and 2202

       160.      Plaintiffs incorporate by reference the preceding paragraphs as if set forth at

length herein.

       161.      The Fifth Amendment of the United States Constitution, applicable to state

action under the Fourteenth Amendment, and Article I, Section 13 of the Minnesota

Constitution provide that private property shall not be taken for public use without just

compensation.

       162.      By enacting the Ordinance, the City has seized Plaintiffs’ and other

Owners’ property without just compensation in violation of the Fifth Amendment of the

United States Constitution and Article I, Section 13 of the Minnesota Constitution.

       163.      If Plaintiffs and other Owners continue to lease their property to their

choice of tenants, based upon all the information they deem necessary to determine the

suitability and qualifications for their choice of tenants, and terminate tenancies in

accordance with the terms of the lease when they deem necessary, Plaintiffs and other

Owners will be in violation of the Ordinance. The unstated goal of the Ordinance is to

require Owners to lease their property to individuals to whom they would not otherwise

allow access.

       164.      Entry upon property without the voluntary consent of the owner is a

physical invasion of property and a trespass. The invasion is substantial in that the tenant


                                                35
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 36 of 50




enjoys exclusive possession of the property over an extended period. As such, forcing

Owners to allow unwanted individuals to occupy their property is a physical taking.

       165.   Where the government restricts a fundamental right intrinsic to landowners,

there is an unconstitutional taking.

       166.   Even if the Ordinance did not result in Owners renting to individuals they

would otherwise exclude, dictating the screening criteria and how they may be applied

substantially interferes with the right to control access to property.

       167.   The Ordinance is not an exercise of the City’s police or land use regulatory

powers. It does not address the safe use of apartments or provide for the orderly

development of the City. To the contrary, the Ordinance is plainly intended to use

Owners’ property to advance some unspecified societal purpose. The burdens imposed

are not extended to society as a whole and cannot be imposed without just compensation.

       168.   The Ordinance imposes a significant economic burden on Plaintiffs and

other Owners.

       169.   The Ordinance diminishes the ability of Plaintiffs and other Owners to

recover rent and make money on their investments in their properties. The Ordinance

diminishes the overall economic value of those properties.

       170.   The Ordinance interferes significantly with Plaintiffs’ and other Owners’

investment-backed expectations for their property. It radically changes the rental

environment that existed when Plaintiffs entered the residential real estate market and

invested, often millions, in acquiring rental properties. Plaintiffs and other Owners

expect that they have the ability to select their tenants of choice, on a non-discriminatory

                                              36
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 37 of 50




basis, and to assess applicants on factors relevant to their suitability as tenants, including

credit history, criminal history, and other factors. The Ordinance interferes with these

expectations on which Plaintiffs and other Owners have made their investments.

       171.   The Ordinance further interferes with Plaintiffs’ and other Owners’ right to

sell their privately-owned properties in a manner of their choosing, without regulatory

interference by the City, and makes their properties less valuable to potential buyers.

       172.   By causing delays to any potential sales of Affordable Housing Buildings,

the City’s regulation forces Plaintiffs and other Owners to face the uncertainty of volatile

market financing rates, leading to a diminution of the value of their properties.

       173.   Any governmental interests that precipitated the Ordinance may be

achieved through less onerous means and in a way that respects Plaintiffs’ and other

Owners’ fundamental property rights and places any burdens necessary to achieve those

interests on society generally rather than solely on Plaintiffs and other Owners.

       174.   The City has failed to offer any just compensation or any method of

seeking compensation for this taking.

       175.   These violations of the Fifth Amendment to the United States Constitution

and Article I, Section 13 of the Minnesota Constitution give rise to both declaratory and

injunctive remedies under 28 U.S.C. §§ 2201 and 2202.00.

       176.   Plaintiffs are entitled to a declaration from this Court that the Ordinance

violates the Fifth Amendment of the United States Constitution and Article I, Section 13

of the Minnesota Constitution.



                                              37
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 38 of 50




       177.      Plaintiffs have no adequate remedy at law for the harm caused by the

Ordinance. Unless the City is enjoined from enforcing the Ordinance, Plaintiffs and

other Owners will be irreparably injured, as they will be deprived of their rights under the

United States Constitution and the Minnesota Constitution, will continue to suffer

substantial loss of rents, profits, and good will, the nature and extent of which is

impossible to ascertain, and will unnecessarily subject their tenants to unsafe situations.

                                  COUNT TWO
     Substantive Due Process – Unconstitutional Deprivation of Property Rights
               U.S. Const. Amend. XIV and Minn. Const. Art. I, § 7
            42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. §§ 2201 and 2202

       178.      Plaintiffs incorporate by reference the preceding paragraphs as if set forth at

length herein.

       179.      The Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution provide that states shall not deprive any persons

of life, liberty, or property without due process of law. U.S. Const. Amend. XIV; Minn.

Const. art. I, § 7.

       180.      The Ordinance deprives Plaintiffs and other Owners of their rights to due

process under the Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution.

       181.      Under the Due Process clause, Plaintiffs and other Owners are entitled to

heightened protection against governmental interference with their fundamental right to

liberty, including those fundamental rights and liberties which are objectively and deeply

rooted in the Nation’s history and tradition. Such rights include property rights.


                                                38
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 39 of 50




       182.   A fundamental right inherent in the ownership of property is the right to

exclude others from your property.

       183.   By requiring Plaintiffs and other Owners to rent their properties to certain

tenants without full consideration of that tenant’s criminal history, credit, or rental

history, and by prohibiting Plaintiffs and other Owners from terminating a tenancy on

grounds they deem relevant, the Ordinance denies them their fundamental right to

property and their fundamental right to exclude unwanted persons from their property. If

Plaintiffs and other Owners continue to lease their property to their choice of tenants,

based upon all the information they deem necessary to determine the suitability and

qualifications for their choice of tenants, they will be in violation of the Ordinance.

Therefore, the City is mandating who may physically occupy Plaintiffs’ and other

Owners’ property and impermissibly restricting their fundamental property rights.

       184.   The Ordinance’s deprivation of fundamental rights is not justified by any

compelling governmental interest.

       185.   The Ordinance is not narrowly tailored to serve any compelling

governmental interest.

       186.   The City’s governmental interests are not achieved in any meaningful way

by the Ordinance.

       187.   The Ordinance violates Plaintiffs’ and other Owners’ due process rights.

       188.   The Ordinance expressly mandates that Plaintiffs and other Owners must

rent their properties to certain individuals, preventing them from using their properties in

the manner they wish.

                                              39
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 40 of 50




       189.      The Ordinance is not rationally related to a legitimate government interest.

       190.      These violations of the Fourteenth Amendment to the United States

Constitution and Article I, Section 7 of the Minnesota Constitution give rise to both

declaratory and injunctive remedies under 28 U.S.C. §§ 2201 and 2202.00.

       191.      Plaintiffs are entitled to a declaration from this Court that the Ordinance

violates the Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution.

       192.      Plaintiffs have no adequate remedy at law for the harm caused by the

Ordinance. Unless the City is enjoined from enforcing the Ordinance, Plaintiffs and

other Owners will be irreparably injured, as they will be deprived of their rights under the

United States Constitution and the Minnesota Constitution, will continue to suffer

substantial loss of rents, profits, and good will, the nature and extent of which is

impossible to ascertain, and will unnecessarily subject their tenants to unsafe situations.

                               COUNT THREE
Procedural Due Process – Unconstitutional Deprivation of Property Rights without
                             Due Process of Law
             U.S. Const. Amend. XIV and Minn. Const. Art. I, § 7
             42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. §§ 2201 and 2202

       193.      Plaintiffs incorporate by reference the preceding paragraphs as if set forth at

length herein.

       194.      The Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution provide that states shall not deprive any persons

of life, liberty, or property without due process of law. U.S. Const. Amend. XIV; Minn.

Const. art. I, § 7.

                                                40
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 41 of 50




       195.   The Ordinance deprives Plaintiffs and other Owners of their rights to

procedural due process of law under the Fourteenth Amendment of the United States

Constitution and Article I, Section 7 of the Minnesota Constitution.

       196.   Under the Due Process clause, Plaintiffs and other Owners are entitled to

heightened protection against governmental interference with their fundamental right to

liberty, including those fundamental rights and liberties which are objectively and deeply

rooted in the Nation’s history and tradition. Such rights include property rights.

       197.   A constitutionally-protected, fundamental right inherent in the ownership of

property is the right to exclude others from your property.

       198.   The City failed to provide Plaintiffs and other Owners with the opportunity

to be heard at a meaningful time and in a meaningful manner when it elected to limit the

number of attendees at the public meeting where the City Council voted to enact the

Ordinance. The City precluded a significant number of Plaintiffs and other Owners from

voicing their opposition to the Ordinance in any meaningful way, depriving them of the

opportunity to be heard.

       199.   The City deprived Plaintiffs and other Owners of their constitutionally-

protected, fundamental rights without constitutionally adequate process.

       200.   The Ordinance’s deprivation of fundamental rights is not justified by any

compelling governmental interest.

       201.   The Ordinance is not narrowly tailored to serve any compelling

governmental interest.



                                            41
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 42 of 50




       202.      The City’s governmental interests are not achieved in any meaningful way

by the Ordinance.

       203.      The Ordinance is not rationally related to a legitimate government interest.

       204.      These violations of the Fourteenth Amendment to the United States

Constitution and Article I, Section 7 of the Minnesota Constitution give rise to both

declaratory and injunctive remedies under 28 U.S.C. §§ 2201 and 2202.00.

       205.      Plaintiffs are entitled to a declaration from this Court that the Ordinance

violates the Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution.

       206.      Plaintiffs have no adequate remedy at law for the harm caused by the

Ordinance. Unless the City is enjoined from enforcing the Ordinance, Plaintiffs and

other Owners will be irreparably injured, as they will be deprived of their rights under the

United States Constitution and the Minnesota Constitution, will continue to suffer

substantial loss of rents, profits, and good will, the nature and extent of which is

impossible to ascertain, and will unnecessarily subject their tenants to unsafe situations.

                                   COUNT FOUR
                  Unconstitutional Compelled Content-Based Speech
                   U.S. Const. Amend. I and Minn. Const. Art. I, § 3
              42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. §§ 2201 and 2202

       207.      Plaintiffs incorporate by reference the preceding paragraphs as if set forth at

length herein.




                                                42
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 43 of 50




       208.   Plaintiffs and other Owners have the right, under the First Amendment of

the United States Constitution and Article I, Section 3 of the Minnesota Constitution to

control the content of their speech and to not be compelled to speak.

       209.   The City’s enactment and enforcement of the Ordinance restricts these

rights by controlling the content of what Plaintiffs and other Owners say, compelling

them to speak, and compelling the content of that speech.

       210.   Specifically, the Ordinance requires Owners to communicate specific

screening criteria to applicants.

       211.   The Ordinance also requires Owners to provide dictated language in their

leases stating that the Owner cannot terminate a lease without Just Cause as set forth in

the Ordinance. Furthermore, where an Owner seeks to terminate a tenancy, the owner

must provide notice, in writing, of the reasons for the termination and the facts in support

of those reasons.

       212.   Finally, the Ordinance requires Owners to provide the City and affected

tenants with notice, in a means dictated by the City, when an Owner elects to sell an

Affordable Housing Building.

       213.   The content-based speech mandate of the Ordinance is not justified by any

compelling state interest.

       214.   The content-based speech mandate is not narrowly tailored to serve any

purported compelling government interest.

       215.   The City’s governmental interests are not achieved in any meaningful way

by the Ordinance.

                                             43
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 44 of 50




       216.      The speech mandate of the Ordinance does not serve or advance a

substantial government interest.

       217.      The speech mandate of the Ordinance restricts Plaintiffs’ and other

Owners’ First Amendment and Minnesota Constitution rights more extensively than

necessary to serve the City’s governmental interests.

       218.      This violation of the First Amendment to the United States Constitution and

Article I, Section 3 of the Minnesota Constitution gives rise to both declaratory and

injunctive remedies under 28 U.S.C. §§ 2201 and 2202.00.

       219.      Plaintiffs are entitled to a declaration from this Court that the Ordinance

violates the First Amendment of the United States Constitution and Article I, Section 3 of

the Minnesota Constitution.

       220.      Plaintiffs have no adequate remedy at law for the harm caused by the

Ordinance. Unless the City is enjoined from enforcing the Ordinance, Plaintiffs and

other Owners will be irreparably injured, as they will be deprived of their rights under the

United States Constitution and the Minnesota Constitution, will continue to suffer

substantial loss of rents, profits, and good will, the nature and extent of which is

impossible to ascertain, and will unnecessarily subject their tenants to unsafe situations.

                                    COUNT FIVE
                           Due Process - Void for Vagueness
                 U.S. Const. Amend. XIV and Minn. Const. Art. I, § 7
              42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. §§ 2201 and 2202

       221.      Plaintiffs incorporate by reference the preceding paragraphs as if set forth at

length herein.


                                                44
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 45 of 50




       222.    The Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution provide that states shall not deprive any persons

of life, liberty, or property without due process of law. U.S. Const. Amend. XIV; Minn.

Const. art. I, § 7.

       223.    The Ordinance deprives Plaintiffs and other Owners of their rights to due

process under Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution because it is unconstitutionally vague.

       224.    A penal statute or ordinance must define the criminal offense with a

sufficient definiteness so that ordinary people can understand what conduct is prohibited

and in a manner that does not encourage arbitrary and discriminatory enforcement.

       225.    When a vague statute or ordinance implicates First Amendment rights, as

the Ordinance does here, the statute or ordinance is unconstitutional if it fails to give a

person of ordinary intelligence fair notice that his conduct is forbidden by the statute or

ordinance or where it authorizes or encourages arbitrary and discriminatory enforcement.

       226.    As set forth in detail above, the Ordinance is unconstitutionally vague in

many key respects.

       227.    The Ordinance makes non-compliance a crime, but does not clearly define

that crime with a level of definiteness to inform Owners what conduct is prohibited.

       228.    These violations of the Fourteenth Amendment to the United States

Constitution and Article I, Section 7 of the Minnesota Constitution give rise to both

declaratory and injunctive remedies under 28 U.S.C. §§ 2201 and 2202.00.



                                              45
         CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 46 of 50




       229.      Plaintiffs are entitled to a declaration from this Court that the Ordinance

violates the Fourteenth Amendment of the United States Constitution and Article I,

Section 7 of the Minnesota Constitution.

       230.      Plaintiffs have no adequate remedy at law for the harm caused by the

Ordinance. Unless the City is enjoined from enforcing the Ordinance, Plaintiffs and

other Owners will be irreparably injured, as they will be deprived of their rights under the

United States Constitution and the Minnesota Constitution, will continue to suffer

substantial loss of rents, profits, and good will, the nature and extent of which is

impossible to ascertain, and will unnecessarily subject their tenants to unsafe situations.

                                       COUNT SIX
                       Impairment of Contractual Relationships
                  U.S. Const. Art. I, § 10 and Minn. Const. Art. I, § 11
              42 U.S.C. §§ 1983 and 1988, and 28 U.S.C. §§ 2201 and 2202

       231.      Plaintiffs incorporate by reference the preceding paragraphs as if set forth at

length herein.

       232.      Plaintiffs and other Owners enter into contractual relationships, or leases,

with their tenants. The leases set forth the rights and obligations of both Plaintiffs and

other Owners and the tenants.

       233.      The Ordinance impairs the contractual relationship between Plaintiffs and

other Owners and tenants by changing and limiting the grounds on which Plaintiffs and

other Owners may rely when non-renewing or terminating a lease.

       234.      To warrant termination, Plaintiffs and other Owners must establish, for

example, a complete failure of rent, a repeated late payment of rent, and/or material non-


                                                46
        CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 47 of 50




compliance with lease obligations. Plaintiffs and other Owners must provide the tenant

with facts to support the termination, as well as an opportunity to cure the deficiency.

These provisions are not included in the existing leases entered into by Plaintiffs and

other Owners and their tenants.

       235.   The Ordinance further impairs the contractual relationship between

Plaintiffs and other Owners and tenants by requiring a Plaintiff or other Owner to provide

relocation assistance payments when terminating a tenancy for rehabilitation purposes, on

government order or when terminating a tenancy on grounds not dictated by the City.

       236.   These impairments are substantial to Plaintiffs and other Owners.

       237.   The City has no significant and legitimate purpose to justify the

Ordinance’s substantial impairment of contractual relationships.

       238.   There are no reasonable conditions of a character appropriate to any public

purpose that justifies the Ordinance’s substantial impairment of contractual relationships.

       239.   This violation of the Article I, Section 10 of the United States Constitution

and Article I, Section 11 of the Minnesota Constitution gives rise to both declaratory and

injunctive remedies under 28 U.S.C. §§ 2201 and 2202.00.

       240.   Plaintiffs are entitled to a declaration from this Court that the Ordinance

violates the Article I, Section 10 of the United States Constitution and Article I, Section

11 of the Minnesota Constitution.

       241.   Plaintiffs have no adequate remedy at law for the harm caused by the

Ordinance. Unless the City is enjoined from enforcing the Ordinance, Plaintiffs and

other Owners will be irreparably injured, as they will be deprived of their rights under the

                                             47
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 48 of 50




United States Constitution and the Minnesota Constitution, will be deprived of their

rights under the lease contracts they have negotiated with their tenants, and will suffer

substantial loss of rents, profits, and good will, the nature and extent of which is

impossible to ascertain.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court grant them relief as

follows:

       242.    Declaring St. Paul Ordinance 20-14, governing Tenant Protections, to be

invalid and unenforceable because:

            a. It is a taking without just compensation in violation of the Fifth

               Amendment of the United States Constitution and Article I, Section 13 of

               the Minnesota Constitution;

            b. It deprives Plaintiffs and other Owners of fundamental property rights in

               violation of the Fourteenth Amendment of the United States Constitution

               and Article I, Section 7 of the Minnesota Constitution;

            c. It deprives Plaintiffs and other Owners of procedural due process rights in

               violation of the Fourteenth Amendment of the United States Constitution

               and Article I, Section 7 of the Minnesota Constitution;

            d. It compels Plaintiffs’ and other Owners’ speech in violation of the First

               Amendment of the United States Constitution and Article I, Section 3 of the

               Minnesota Constitution; and



                                              48
           CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 49 of 50




            e. It is void for vagueness under the Fourteenth Amendment of the United

               States Constitution and Article I, Section 7 of the Minnesota Constitution;

            f. It impairs Plaintiffs and other Owners’ contractual relationships in violation

               of Article I, Section 10 of the United States Constitution and Article I,

               Section 11 of the Minnesota Constitution.

       243.    Enjoining the City of St. Paul from taking any action to implement or

enforce St. Paul Ordinance 20-14;

       244.    Awarding Plaintiffs just compensation for unlawful takings in an amount to

be proven at trial;

       245.    Awarding Plaintiffs their reasonable costs and attorneys’ fees incurred in

bringing this action pursuant to 42 U.S.C. § 1988 and any other applicable sources of

law; and

       246.    Granting Plaintiffs such other and further relief as this Court deems proper.




                                              49
       CASE 0:21-cv-00413-PAM-HB Doc. 1 Filed 02/12/21 Page 50 of 50




                                  COZEN O’CONNOR


                                  /s/ Mark Jacobson
                                  Mark Jacobson (#0188943)
                                  E-mail: mjacobson@cozen.com
                                  Steven Katkov (#0202769)
                                  E-mail: skatkov@cozen.com
                                  Cassandra M. Jacobsen (#0400120)
                                  E-mail: cjacobsen@cozen.com
                                  33 South Sixth Street, Suite 3800
                                  Minneapolis, MN 55402
                                  Telephone: 612.260.9000


                                  Calli Padilla (PA #312102)
                                  (pro hac vice admission pending)
                                  E-mail: cpadilla@cozen.com
                                  1650 Market Street, Suite 2800
                                  Philadelphia, PA 19103
                                  Telephone: 215-665-2000

                                  Attorneys for Plaintiffs
Dated: February 12, 2021




                                    50
